Citation Nr: 0710704	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-20 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 30 percent for generalized anxiety disorder.  

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for a right leg disability.  

3.  Entitlement to an initial disability evaluation greater 
than 10 percent for a left leg disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel
INTRODUCTION

The veteran had active service from October 2000 to October 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  October 2002 and September 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran's psychiatric disorder does not produce 
occupational and social impairment with reduced reliability 
and productivity.  

2.  The veteran does not have a moderate knee or ankle 
disability in either leg.  


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for generalized anxiety 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic Code 
(DC) 9400 (2006).

2.  The criteria for a higher rating for a right leg 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic 
Code (DC) 5262 (2006).

3.  The criteria for a higher rating for a left leg 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic 
Code (DC) 5262 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected generalized anxiety disorder, 
currently evaluated as 30 percent disabling under DC 9400, 
generalized anxiety disorder.  38 C.F.R. § 4.130.  

The diagnostic criteria set forth in The American Psychiatric 
Association: Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have 
been adopted by the VA.  38 C.F.R. § 4.125.  

According to the DSM-IV criteria, a 30 percent rating is 
warranted for generalized anxiety disorder when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to symptoms such as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  

The next higher rating of 50 percent is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to DSM-
IV, a GAF score of 41-50 indicates serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  A GAF score of 51-60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A score of 61-70 indicates some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning well, with some 
meaningful interpersonal relationships.  

In January 2005, a VA medication management note showed that 
the veteran did not take his medications as often as 
instructed.   He admitted to taking them when he remembered, 
about two or three times a week.  The  veteran endorsed mild 
anhedonia, difficulty concentrating, and irritability.  He 
denied feelings of guilt, hopelessness, helplessness, 
hallucinations, or suicidal ideation.  He reported using 
marijuana daily.  The veteran's affect was euthymic and 
congruent to his mood.  His thought processes were rational, 
relevant, and goal directed.  The physician provided a GAF 
score of 41.  The physician instructed the veteran to comply 
with his medication and cut back on the use of marijuana in 
order to see resolution of his symptoms.  Overall, the Board 
finds this report provides evidence against this claim. 

The veteran underwent a VA mental disorders examination in 
September 2004.  He took fluoxetine, bupropion, and zolpidem 
to manage his psychiatric symptoms.  The veteran reported 
concentration problems, shortness of breath, tachycardia, and 
inability to focus.  He lived alone and felt secluded.  At 
the time of his examination, he was attending college, but 
did not socialize often with classmates.  

Upon examination, the veteran was casually groomed and 
cooperative.  He did not display overt anxiety or significant 
dysphoria.  His speech was within normal limits.  His mood 
was euthymic and his affect was appropriate.  His thought 
processes and associations were logical and tight, with no 
loosening of associations or confusion.  The examiner did not 
observe impairment of memory.  The veteran did not display 
delusional material during the examination.  His judgment was 
adequate, but his insight was "somewhat limited."  The 
veteran reported suicidal ideation but denied immediate 
intent to harm himself.  He denied homicidal ideation.  The 
examiner provided a diagnosis of generalized anxiety disorder 
and assigned a GAF score of 53.

In May 2004, the veteran was taken to a private hospital 
because he took an overdose of medications, including 
sleeping pills, as a suicide gesture.  At the hospital, the 
veteran stated that he did not want to kill himself, he 
wanted to sleep for one or two days to cope with the stress 
of a recent break in at his apartment.  The veteran was 
discharged from the hospital the day after he was admitted.  

The veteran submitted an April 2004 performance appraisal 
from his employer.  The veteran was rated on his technical 
and interpersonal skills.  He received all "good" and 
"excellent" marks, except for "job knowledge," for which 
he received a rating of "fair."  His supervisor commented 
that the veteran did a good job, was "very dependable on 
attendance," and that he needed to "slow down a little and 
think about what he [was] doing."  His supervisor 
recommended that the veteran remain in his present position 
in the company.  

In February 2004, the veteran underwent a VA mental disorders 
examination.  The veteran reported feeling stressed because 
of college and a fear of losing his job as a driver.  The 
veteran reported decreased appetite and decreased libido.  He 
had some suicidal ideation, but denied intent to harm 
himself.  When not at work or school, the veteran spent his 
time watching TV.  He had some friends that he saw at school.  

Upon examination, the veteran was casually groomed and 
cooperative.  He displayed some anxiety and dysphoria.  His 
speech was within normal limits.  His mood was anxious and 
depressed, his affect was appropriate to content.  The 
veteran's thought processes were logical and tight with no 
loosening of associations or confusion.  His memory was not 
impaired, his judgment and insight were adequate.  The 
examiner provided a diagnosis of generalized anxiety 
disorder, adjustment disorder with depressed mood, and 
assigned a GAF score of 53.  

A December 2003 VA treatment report shows the veteran had a 
GAF score of 61.  He reported daytime drowsiness and anger at 
his father for damaging his car.  In August 2003, a VA 
treatment report showed the veteran had "panic attacks" 
once every two weeks.  His GAF score was 61.  

The Board finds that the facts and examinations cited above 
are entitled to a great amount of probative weight and that 
they provide, overall, negative evidence against the 
veteran's claim.  The evidence showed that the veteran had a 
close relationship with his mother and had friends at school.  
His judgment has consistently been described as "adequate," 
and no overall impairment of judgment or thought processes is 
documented in the veteran's medical records.  The veteran 
made a suicidal gesture in May 2004, but the stability of his 
condition has been indicated within numerous VA treatment 
reports.  There is no evidence that the veteran's generalized 
anxiety disorder caused occupational and social impairment 
with reduced reliability and productivity.  The veteran's 
April 2004 performance appraisal provides evidence against 
such an assertion.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's generalized anxiety 
disorder does not more closely approximate a 50 percent 
rating.  38 C.F.R.  § 4.7.  Therefore, the preponderance of 
the evidence against this claim.  38 C.F.R. § 4.3.  

The veteran also asserts that he is entitled to higher 
disability evaluations for his right and left leg 
disabilities.  Currently, each leg is evaluated as 10 percent 
disabling under DC 5262, impairment of the tibia and fibula.  

Under DC 5262, a 10 percent evaluation is warranted when 
impairment of the tibia and fibula is accompanied by slight 
knee or ankle disability.  A 20 percent evaluation is 
warranted when it is accompanied by moderate knee or ankle 
disability.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

The Board notes that there is no evidence ankylosis of the 
knees to warrant application of DC 5256.  There is also no 
evidence of subluxation or lateral instability of either knee 
to warrant application of DC 5257.  The veteran's limitation 
of motion is not sufficient to meet the criteria for a 
compensable evaluation under either 5260 or 5261.  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).  

The veteran has flat feet and hallux valgus, for which he 
received pain treatment at a VAMC.  However, the veteran is 
separately service-connected for those disabilities and they 
are not currently on appeal before the board.  

In June 2004, the veteran was in a car accident.  He reported 
soreness on his left side, with neck, shoulder, and left 
lower leg pain.  He described the leg pain as throbbing.  The 
veteran was not treated for a leg injury.  

In April 2003, the veteran underwent a VA joints examination.  
He reported developing shin splints during boot camp in 
October 2000.  His shin splints bothered him when he jumped, 
ran, skated, or stood for long periods of time.  He self-
medicated with Tylenol for musculoskeletal pain.  He did not 
complain of knee or ankle swelling.  

Upon examination, the veteran had no deformity or effusion of 
the knees or ankles.  There was no ligament laxity or 
subluxation.  The veteran had flexion of 0 to 140 degrees 
without difficulty in both knees, which is normal.  He had no 
impairment of range of motion of either ankle due to pain.  
His ankle dorsiflexion was 20 degrees bilaterally.  His 
plantar flexion was 45 degrees bilaterally.  Those ranges of 
motion were normal.  There was no evidence of hypermobility 
inversion or eversion of either ankle.  There was mild 
tenderness to application of pressure with anterior tibial 
surfaces.  

X-rays of the veteran's ankle showed possible soft tissue 
foreign bodies interior to the left knee.  The staff 
radiologist stated that the foreign bodies could represent 
artifacts.  The knees were otherwise unremarkable.  X-rays of 
the veteran's ankles showed an old healed fracture deformity 
of the distal right shaft of the fibula.  There was possible 
mild spurring of the right talonavicular joint.  The left 
ankle was normal.  X-rays of the veteran's feet were normal.  

The Board finds that the examinations and x-rays discussed 
above are entitled to great probative weight and that they 
provide negative evidence against the veteran's claims.  The 
veteran's post-service medical treatment records show that he 
has leg pain, but nothing that could be construed as a 
moderate knee or ankle disability.  He has normal ranges of 
motion in both knees and ankles and his x-rays were 
essentially normal.  Reviewing the evidence, the Board finds 
that the overall disability picture for the veteran's leg 
disabilities does not more closely approximate 20 percent 
ratings.  38 C.F.R. § 4.7.  Therefore, the preponderance of 
the evidence against this claim.  38 C.F.R. § 4.3.  

Since the present appeal arises from initial rating decisions 
which established service connection and assigned initial 
disability ratings, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds 
that the criteria for higher evaluations have not been met at 
any time to warrant a staged rating.  Simply stated, the 
Board does not find evidence that the veteran's disability 
evaluations should be increased for any separate period based 
on the facts found during the appeal period.  The evidence of 
record from the day the veteran filed his claims to the 
present supports the conclusion that he is not entitled to 
increased compensation during any time within the appeal 
period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 30 percent for generalized anxiety 
disorder and 20 percent each for bilateral leg disabilities.  
38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in May 2004, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal for the 
veteran's anxiety disorder, but not his bilateral leg 
disabilities.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  The May 2004 VCAA letter does not specifically ask 
the veteran to provide any evidence in his possession that 
pertains to the claim. Id. at 120-21.  However, the March 
2005 VCAA follow up letter did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
May 2004 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

An initial increased evaluation for generalized anxiety 
disorder is denied.  

An initial increased evaluation for a right leg disability is 
denied.  

An initial increased evaluation for a left leg disability is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


